Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered April 9, 1990, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
The prison sentence defendant received of 4 to 8 years was in accordance with the plea-bargain agreement and his plea was in full satisfaction of a six-count indictment. Furthermore, given that the conviction was for an armed class B violent felony, defendant could have received a sentence of 121/z to 25 years (Penal Law § 70.02 [3], [4]; CPL 1.20 [41]). Under these circumstances, we find no abuse of discretion in the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.